Citation Nr: 1408996	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received a claim for service connection for a back disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a thoracic spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the claims.  

The Veteran testified at a hearing before the Board in February 2013 and a transcript of that hearing is of record.  

The issues of entitlement to service connection for lumbosacral spine, thoracic spine, and cervical spine disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C  .


FINDINGS OF FACT

1.  A May 1981 rating decision denied service connection for residuals of a back injury.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  

2.  The new evidence received since the May 1981 decision relates to unestablished facts necessary to substantiate the claim for service connection for residuals of a back disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1981 rating decision, which denied service connection for residuals of a back injury is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

2.  New and material evidence has been received to reopen a claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1981 rating decision denied service connection for residuals of a back injury on the basis of no residuals of a back injury were found on examination at separation.  The Veteran's service medical records show that he sought treatment after a pallet fell on his neck and back.  

In May 2002, the Veteran attempted to reopen a claim for service connection for residuals of a back injury.  In a June 2002 letter, the Veteran was informed that the July 1981 rating decision that denied service connection for residuals of a back injury had become final.  The letter informed the Veteran that in order to reopen his claim new and material evidence must be submitted.  The Veteran did not submit any evidence.  

In June 2010, the Veteran submitted a request to reopen a claim for service connection for a back disability.  The Veteran's request to reopen his claim was accompanied by an April 2010 opinion and diagnosis of degenerative joint and disc disease from a private physician in support of his claim.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

New evidence received after the June 1981 rating decision includes a private medical opinion with a diagnosis of degenerative joint and disc disease.  That evidence addressed whether the Veteran's back disability was related to service or showed evidence of continuity of symptomatology since his discharge from service.  That evidence must be presumed credible for the purpose of determining whether it is material.  As the new evidence addresses a previously unproven element of the claim, it is also material, and the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  

Accordingly, the claim for service connection a back disability is reopened because new and material evidence has been received.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been received to reopen a claim for service connection for a back disability.  To that extent only the claim is allowed.


REMAND

The Veteran's service medical records include a medical note with a report of back pain on July 31, 1967, after a pallet fell on his back.  The Veteran reported that he was pinned under a pallet and passengers on the flight had to pull him out.  X-rays were normal and the impression was soft tissue injury.  He was assessed with soft tissue injury, given pain medication, put on light duty, and restricted from flying.  An August 11, 1967, medical note shows the Veteran still had soreness in his back, but had returned to duty.  

The Veteran claims that he did not report continued back or neck pain after reporting back to duty because he was afraid that he would be removed from flying status.  However, he continued to have back and neck pain throughout his time in service.  At separation, he mentioned his back pain and a note was made on his separation examination.  The Veteran reports that he separated two or three months earlier than his original separation date.  When the Veteran mentioned his back injury and pain at separation, he was told that he may not be able to separate early, and was told it was best to follow up with VA for treatment after discharge.  That examination notes lumbosacral myositis due to 1967 injury with no complications and no sequelae and spine examination was found to be normal.

After service, the Veteran claims that he had persistent neck and back pain.  He sought treatment at VA where he was examined.  However, since he wasn't filing a claim for disability at that time he was told there was nothing else they could do for him.  The Veteran also sought treatment from a chiropractor and continued treating his pain with medication.  He reports that his back and neck pain got progressively worse, and in 1987 he had neck surgery.  The Veteran reports that the surgery relieved almost all of the pain in his neck.  However, his back pain continued to worsen.  

A June 1981 VA radiographic report found a developmental fusion of C5-6, normal lumbar spine, and a 35 percent narrowing of the body of T12, with a trace of scoliosis toward the right of the lower thoracic spine.  The impression was a moderate wedge compression deformity of T12 with minimal lower thoracic dextroscoliosis.  A June 1981 VA examination found no lumbosacral pathology, no function residuals of a neck and back injury in service, and thoracic pathology that had resolved to a wedge compression of T12.

An April 2010 examination and opinion from Dr. Quintos, a private physician, indicates a diagnosis of degenerative joint disease and degenerative disc disease of the cervical spine.  Dr. Quintos opined that the Veteran's current disability was a direct result of the in-service trauma to his neck, made worse by the repetitive trauma the Veteran continued to receive after returning to his normal duties.  The rationale was that a single traumatic incident or repetitive major or minor traumas can initiate the changes that eventually manifest as degenerative joint or degenerative disc disease.  The evidence of record shows that the Veteran had an in-service trauma to his back and neck.  The Veteran also returned to duty shortly after the injury and worked through the pain because he feared losing his flight status, resulting in repetitive trauma to his back and neck.  

An August 2010 VA opinion states that the Veteran's current degenerative joint disease and degenerative disc disease of the cervical spine was not caused by or a result of the 1967 in-service injury.  The examiner reviewed the Veteran's claim file but did not interview or examine the Veteran.  The rationale provided was that the Veteran did not complain of cervical spine or neck pain at the time of the injury, the treatment note reflected tenderness over the paraspinal muscle, and the Veteran was assessed fit to resume regular duties a week after the injury.  The opinion also relies on the fact that the September 1968 report of medical examination showed normal spine with no mention of any chronic complications from the July 1967 injury.  Additionally, the opinion notes that in September 1998, the Veteran had a workplace fall injuring his neck/spine, and a cervical fusion shortly after, and that was the cause of the Veteran's cervical spine disability.  

The Board finds that there are different disabilities present of the cervical, thoracic, and thoracolumbar spine.  In addition, the medical opinions of record do not properly distinguish between the varying diagnoses, the varying segments of the spine, and the recorded findings at the time of the inservice injury.  Therefore, the Board finds that the claims are best addressed as separate claims for service connection for the separate segments of the spine.  Furthermore, the Board finds that an examination of the Veteran is needed to determine if any of the disabilities is related to the incident in service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his inservice injury and subsequent symptoms.  The examiner should also review the service medical records, to include the records of a July 1967 injury during service.  Any indicated tests should be performed.  The examiner should provide the following information:

(a)  Diagnose all cervical spine disabilities found.

(b)  Is it at least as likely as not (50 percent or greater probability) than any current cervical spine disability is due to the Veteran's service, to include an injury when a pallet fell on him during service?

(c)  Diagnose all thoracic spine disabilities found.

(d)  Is it at least as likely as not (50 percent or greater probability) than any current thoracic spine disability, to include T12 wedge compression or scoliosis, is due to the Veteran's service, to include an injury when a pallet fell on him during service?

(e)  Diagnose all lumbosacral spine disabilities found.

(f)  Is it at least as likely as not (50 percent or greater probability) than any current lumbosacral spine disability, to include scoliosis, is due to the Veteran's service, to include an injury when a pallet fell on him during service?

(g)  Is any diagnosed spine disability a congenital or developmental defect?

(h)  Is any diagnosed spine disability more likely attributed to another cause or incident?

2.  Then, readjudicate the claims for service connection for cervical, thoracic, and thoracolumbar spine disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


